Citation Nr: 1425619	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-50 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an increased rating for residuals of a fracture of the right wrist, currently evaluated as 10 percent disabling. 

3. Entitlement to an effective date earlier than June 15, 2007, for entitlement to a total disability rating for compensation due to individual unemployability (TDIU). 

4. Entitlement to an effective earlier than February 26, 1997, for service connection for residuals of a fracture of the right wrist. 

5.  Entitlement to an effective date earlier than February 22, 2011, for the award of service connection for cancer of the prostrate status post radical retropubic prostatectomy, status post external beam radiation treatment ("prostate cancer").

6.  Entitlement to an effective date earlier than May 23, 2003, for a 70 percent evaluation for PTSD. 
7.  Entitlement to a higher level of special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972, to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The issue of entitlement to an earlier effective date for service connection for residuals of a right wrist fracture is on direct appeal from a rating determination in April 2003 in which the RO in implementing the Board's April 2003 grant of service connection for a right wrist fracture, made that grant of service connection effective from February 26, 1997.  A claim for increase for residuals of a right wrist fracture was received by VA in March 2004 and by its rating action in August 2004, the RO continued and confirmed the previously assigned 10 percent rating.  By rating action in June 2005, the RO increased the rating assigned for PTSD from 50 percent to 70 percent, effective from August 20, 2004.  The aforementioned date was modified to May 23, 2003, by a RO action in October 2006.  In September 2011, the RO awarded service connection for prostate cancer effective from February 22, 2011.  The RO also awarded special monthly compensation based on loss of use of a creative organ and the need for housebound benefits from the same date. 

The Veteran presented testimony before the Board in December 2011; a transcript of hearing has been obtained.  

In November 2011, the Board denied the claims for an earlier effective date for service connection for residuals of a fracture of the right wrist and the 70 percent for the service-connected PTSD.  The Board remanded the claims of entitlement to a rating in excess of 70 percent for PTSD and an effective date prior to June 15, 2007, for TDIU for issuance of a statement of the case (SOC) pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The claim for a rating in excess of 10 percent for residuals of a right wrist fracture was remanded for further development.

Pursuant to settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veteran's Law Judge (VLJ) that conducted the December 2011 Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In response to this letter, the Veteran elected only that the Board vacate his prior decision and issue a new decision.  This decision satisfies that request.    

The Veteran has raised a claim for an earlier effective date for service connection for PTSD.  This matter has not been developed or certified for appellate review at this time and its merits are not otherwise herein addressed.  Rather, such matter is referred to the RO for its initial development and adjudication. 



The following claims are addressed in the REMAND portion of the decision below:   an earlier effective date for service connection for residuals of a fracture of the right wrist;  an earlier effective date for assignment of the 70 percent rating for the service-connected PTSD; an effective date prior to June 15, 2007, for TDIU; a rating in excess of 70 percent for PTSD; a rating in excess of 10 percent for residuals of a right wrist fracture; and a higher level of special monthly compensation.   These claims are hereby REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No properly pleaded claim of clear and unmistakable error (CUE) is advanced in connection with the Veteran's claims for earlier effective dates for a grant of service connection for residuals of a right wrist fracture or for an initial rating of 70 percent for PTSD. 

2.  Service connection for a right wrist fracture was denied by the Board in September 1985 following RO action in April 1985, and subsequently by the RO in July 1989 and June 1995 actions; following notice to the Veteran of the actions taken and his appellate rights, no timely appeal of any of those denials was initiated. 

3.  A claim to reopen for service connection for a right wrist fracture was received by VA not earlier than February 26, 1997, and the Board by its April 2003 decision determined that new and material evidence had been received by VA to permit reopening of the previously denied claim based on submitted statements from the Veteran's wife and mother, and that when considered in combination with other evidence of record warranted service connection for residuals of a right wrist fracture. 

4.  The Veteran was discharged from active duty service in January 1972; he was diagnosed with prostate cancer in 2010; he filed his original claim for benefits under a theory of presumptive service connection based on herbicide exposure during his Vietnam service on February 22, 2011, which is the later of when entitlement arose and the date of receipt of the claim.  

5.  A 70 percent rating for PTSD has remained in effect from the effective date of entitlement to service connection therefor, May 23, 2003, to the present, and cannot by any known legal authority be assigned at a point prior to the date of entitlement to service connection was established.


CONCLUSIONS OF LAW

1.  No properly pleaded claim for CUE involving the RO's April 2003 action in assigning an effective date of February 26, 1997, for entitlement to service connection for residuals of a right wrist fracture, or RO action in October 2006 in assigning a 70 percent rating for PTSD from May 23, 2003, is set forth. 38 U.S.C.A. § 38 C.F.R. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013). 

2.  Prior actions of the Board and RO in September 1985, July 1989, and June 1995, denying entitlement to service connection for residuals of a right wrist fracture, are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2013). 

3.  The criteria for the assignment of an effective date earlier than February 26, 1997, to entitlement to service connection for residuals of a fracture of the right wrist have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.103, 3.159, 3.400(q) (2013). 

4.  The criteria for the assignment of an effective date earlier than February 22, 2011, to entitlement to service connection for prostate cancer have not been met.    38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.103, 3.159, 3.400(b) (2) (ii) (2013). 

5.  As a matter of law, no rating may be assigned for PTSD prior to the effective date of entitlement to service connection therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The question presented as to the assignment of an earlier effective date for a 70 percent evaluation for PTSD is governed by the law, there being no dispute as to the facts relating to that issue.  See Sabonis v. Brown, 6 Vet. App. 426   (1994). Under such circumstances, the VA's duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129   (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating that claim.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368   (2001).  Similarly, the claims of CUE advanced in prior RO actions are not subject to the VA's duties to notify and assist as imposed by statute and/or regulation.  Livesay v. Principi, 15 Vet. App. 165   (2001). 

Before addressing the merits of the Veteran's claims on appeal as to an earlier effective date for service connection for a right wrist fracture and prostate cancer, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  With regard to the right wrist claim, the notification obligation in this case was accomplished by way of various letters from the RO, dated in December 2001, March 2006, January and November 2007, and April and July 2008, to the Veteran relating at least initially to the claim to reopen for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Complete VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, with regard to the claim for the right wrist, full VCAA notice was furnished long after the initial RO action, in contravention of Pelegrini, but any error as to the timing of the notice provided was cured by the VA's subsequent readjudication of the claim presented through its preparation and mailing of supplemental statements of the case following issuance of complete VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant. 

With regard to the claim for prostate cancer, pre-adjudication letter was sent in June 2011.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claims herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The record indicates that the Veteran has been provided one or more VA medical examinations during the course of this appeal seeking service connection for a right wrist disorder and prostate cancer and no request for an examination is now made by or on behalf of the Veteran.  No VA examination has been afforded in connection with the claim advanced for an earlier effective date for entitlement to service connection for a right wrist disorder and none is indicated, given that the focus here is on whether there is any valid CUE claim with respect to a prior RO decision and, if none, the date of receipt by VA of a claim to reopen and the date entitlement to service connection arose.  The status of the Veteran's right wrist is amply documented by previously compiled medical examination and treatment records, and no further medical examination is either sought or needed in this case.  No further medical examination is necessary with respect to the claim for prostate cancer as it too is amply documented by medical examination and treatment notes already of record.  On that basis, further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4) . 

Additionally, in December 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a VLJ.  In Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the December 2010 hearing, the VLJ enumerated the issues on appeal. The Veteran was notified of the evidence necessary to substantiate the earlier effective date claims for the right wrist and PTSD, as well as the increased rating claim for the right wrist.  (Note: the claim pertaining to prostate cancer was perfected in February 2013 and the Veteran did not request a hearing in connection with the matter).  Information was solicited regarding the symptoms related to the Veteran's service-connected right wrist.  Information was also solicited with regard to why the Veteran believed that earlier effective dates were warranted, to include whether a claim had been pending prior to 1997 for the right wrist and when it was factually ascertainable that a 70 percent rating was warranted for the PTSD.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's increased rating and earlier effective date claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing legal authority.


II. Analysis

Earlier Effective Date for Service Connection for a Right Wrist Fracture 

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final in the absence of CUE.  38 U.S.C.A. §§ 7104 , 7105; 38 C.F.R. §§ 3.104 , 20.1100, 20.1103. Where the evidence establishes CUE, the prior decision will be reversed or amended. 
38 U.S.C.A. § 7105 ; 38 C.F.R. § 3.105(a) . 

The record reflects that, following his separation from service in January 1972, the Veteran filed an original, formal claim for service connection for a right wrist fracture in August 1984, which included a photograph of the Veteran dressed in part in military-issued clothing and exhibiting a right arm cast.  The RO denied that claim by its rating decision of April 1985 on the basis that there was no showing of a right wrist fracture in service treatment records and only first noted on the initial VA medical examination in 1985.  A timely appeal of that decision was thereafter initiated, leading to entry of the Board's final decision in September 1985, denying the claim on the basis that the right wrist disorder was first shown to exist more than ten years postservice. 

Attempts to reopen followed, with the RO advising the Veteran in writing in October 1986 that he was required to submit new and material evidence with which to reopen his previously denied claim.  A request to reopen was received by VA in June 1989 and the Veteran was advised in writing by the RO in July 1989 that new and material evidence was needed to permit reopening and that further action could not be taken on his claim without such evidence.  Notice of his appellate rights was included as an attachment, following which no timely appeal was entered, the effect of which renders final the July 1989 denial. 

In January 1995, a claim to reopen was again submitted.  Following development of that claim involving an unsuccessful attempt by the RO to obtain a treatment record from a private medical provider, the RO administratively denied the claim by its June 1995 correspondence to the Veteran.  That notice was accompanied by notice of the Veteran's appellate rights, but the record reflects that no timely appeal of the June 1995 was initiated, thereby rendering it final. 

On February 26, 1997, but no earlier, VA received another claim to reopen for service connection for residuals of a fracture of the right wrist. The RO denied such claim by its rating decision of May 1998, finding that new and material evidence to reopen had not been submitted.  A timely appeal to the Board was initiated, and following entry of the Board's remand in November 2001 and the subsequent completion of requested development actions, the Board by its April 2003 decision determined that new and material evidence had in fact been received to reopen the previously denied claim, and, additionally, that the evidence in its totality warranted service connection for residuals of a right wrist fracture.  The RO in implementing the Board's decision determined by its rating decision of April 2003 that service connection for residuals of a right wrist fracture was warranted as of February 26, 1997, the date of receipt by VA of the claim to reopen.  Written notice of the April 2003 decision and appellate rights relating thereto was furnished to the Veteran through the RO's May 2003 correspondence to him. 

An appeal of the Board's April 2003 decision followed to the Court, but pursuant to the Veteran's request that appeal was dismissed by the Court through its June 2003 order.  The record includes correspondence received by VA from the Veteran, beginning in May 2003, disagreeing with the rating assigned by the RO in April 2003 for residuals of his right wrist fracture and leading to the RO's action in September 2003 increasing the initial rating for the right wrist disorder from 0 to 10 percent from February 26, 1997.  However, the Veteran thereafter corresponded with his U.S. Senator in a document received by VA in April 2004 through that Senator, and in that document, the Veteran expressed his disagreement with the effective date assigned by the RO in April 2003 for his grant of service connection for a right wrist fracture.  Inasmuch as it is shown that a notice of disagreement with respect to the April 2003 action was timely filed within one year of the date of notification, the issue of what effective date to be assigned for the residuals of a right wrist fracture is on direct appeal to the Board.  38 C.F.R. §§ 3.104 , 20.200, 20.201. 

Preliminary to any discussion of the merits of the Veteran's claim for an earlier effective date, the Board must first address the allegation of CUE advanced by the Veteran with respect to the RO's action in April 2003 in assigning an effective date for entitlement to service connection for a right wrist fracture of February 26, 1997. He points out that the RO by its rating decision of April 2007 determined that there had been CUE in the RO's decision of April 2003 in assigning an effective date for service connection for a separate disability involving the right shoulder.  Therein, the RO found there to have been CUE by the RO in April 2003 in assigning an effective date of February 26, 1997, for a right shoulder disorder inasmuch as the Board's grant of service connection therefor, as effectuated by its decision in April 2003, was based on service department records which had previously been unavailable and were not reviewed since the original claim for service connection for a right shoulder disorder had been received by VA on August 20, 1984.  The Veteran contends that parallel facts with respect to his right wrist fracture warrant the same result. 

CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  Livesay v. Principi, 15 Vet. App. 165 (2001).  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Id. at 178-9.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record. Id.   

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error. Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967   (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92   (1995); Caffrey v. Brown, 6 Vet. App. 377, 384   1994).  Further, the VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346  (Fed. Cir. 2003).

The Court has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).

The Board by its decision of April 2003 as it pertains to its grant of service connection for a right wrist fracture was not based on previously unavailable service department records, nor is this a case of the type outlined in 38 C.F.R. § 3.156(c)  (2011) where an adjudication must be made without regard to any prior final actions of the RO or Board because pertinent service department records not previously available are obtained.  This is so, because the Board's grant of service connection was not the result of any previously unavailable service department records, but lay statements of the Veteran's mother and spouse received by VA in January 1999, in combination with the other evidence of record, to include one or more photographs of the Veteran.  The additional service department records, which the Board in March 2003, found to consist of Army Criminal Investigation Command records, did not reference the Veteran's claimed right wrist disorder, including a fracture of the right wrist, and thus cannot be held to constitute pertinent service department records.  To that end, there is no parallel set of facts regarding the right wrist as to warrant the same result reached by the RO as it pertains to the RO's finding of CUE in 2007 regarding rating action involving the right shoulder in 2003. 

No valid claim for CUE is properly pleaded in this instance and in the absence of properly pleaded claims for CUE, those claims must be dismissed. Luallen, Caffrey, supra.  The issue of the effective date to be assigned by VA for the right wrist disorder is on direct appeal from the April 2003 decision and so that it is matter that the Board herein considers de novo.  No allegation of CUE in any prior final VA action is advanced by or on behalf of the Veteran and although he alleges CUE, albeit mistakenly, it appears that he actually seeks action under 38 C.F.R. § 3.156(c), which would permit VA to overlook the entry of multiple prior denials of the Veteran's claim for service connection for a right wrist disorder and assign an effective date without regard to those previous denials.  Unfortunately, the Veteran's argument must fail since, as indicated above, the facts pertaining to the Veteran's right wrist disorder are substantially different from those involving his right shoulder disorder, as the right shoulder matter entailed pertinent, previously unavailable service department records, and the right wrist question clearly does not. 

In turning to the question of the effective date to be assigned for entitlement to service connection for residuals of a right wrist fracture, the Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110(a)  and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 
38 U.S.C.A. § 5110(a) .  As for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(i).  The earliest effective date for assignment following a reopening of a previously denied claim is the date of receipt of that reopened claim or the date entitlement arose, whichever is later, except as provided in 38 C.F.R. 
§ 20.1304(b)(1).  38 C.F.R. § 3.400(r); see 38 C.F.R. § 3.400(q)(2) (effective date after submission of new and material evidence, following final disallowance, is the later of the date of claim or date entitlement arose).  The exception set forth in 
§ 20.1302(b)(1) pertains only to a request for a hearing, representative change, or submission of additional evidence after the 90-day period following appeal certification to the Board, none of which applies under the facts of this case. 

The provisions of 38 U.S.C.A. § 5101(a)  mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish an intent on the part of the veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5   (1998).  While the Board must interpret the veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  Id.  

The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Here, actions of the Board in September 1985 subsuming the RO's action in April 1985, see 38 C.F.R. § 20.1104, and of the RO in July 1989 and June 1995 are final and binding, and they will be accepted as correct in the absence of collateral attack by showing they involved CUE.  38 C.F.R. § 3.105(a).  In this case, the record demonstrates that the Veteran, following the aforementioned denial actions, did not initiate a claim to reopen for service connection for a right wrist fracture until February 26, 1997, and that is the earliest date assignable for the grant of service connection for a right wrist fracture, based on the claim reopened by Board decision in April 2003.  To the extent that the Veteran offers testimony as to his entitlement to an earlier effective date, a preponderance of the evidence contraindicates entitlement and shows clearly that no pending unadjudicated claim to reopen for service connection for a right wrist fracture was filed prior to February 26, 1997. 

On that basis, it must be concluded that a preponderance of the evidence is against entitlement to an effective date earlier than February 26, 1997, for service connection for residuals of a right wrist fracture. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 



Earlier Effective Date for Service Connection for Prostate Cancer

In this case, the record demonstrates that the Veteran was discharged from active duty service in January 1972.  The Veteran served in Vietnam and is presumed to have been exposed to an herbicide during such service.  He was diagnosed with prostate cancer in July  2010, after a percutaneous needle biopsy of the prostate.  He filed his original claim for benefits on February 22, 2011.  

As the claim for presumptive service connection was not received within one year after separation from service, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) .

On that basis, it must be concluded that a preponderance of the evidence is against entitlement to an effective date earlier than February 22, 2011, for service connection for prostate cancer as the date of claim is the later of the two dates.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-1365; Gilbert, 1 Vet. App. 49, 56 (1990). 


Earlier Effective Date for a Seventy Percent Rating for PTSD

The question presented as to the assignment of an earlier effective date for a 70 percent evaluation for PTSD is governed by the law, there being no dispute as to the facts relating to that issue.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).  Under such circumstances, the VA's duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating that claim.  See 
38 U.S.C.A. § 5103A ; Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

The Veteran by this appeal seeks an effective date earlier than May 23, 2003, for a 70 percent rating for his service-connected PTSD. That rating is sought to be effective at a point in time prior to the effective date of the grant of service connection for his PTSD, which is prohibited by law and regulation.  Moreover, this is not an issue subject to allegations of CUE, as it is factually and legally impossible to assign a rating at a point prior to the effective date of entitlement to service connection.  Luallen, Caffrey, supra. 

The Board notes that the issue of entitlement to an earlier effective date for service connection for PTSD has not been developed or adjudicated in the context of the instant appeal and, as such, that matter cannot herein be addressed.  As the Board noted previously in the Introduction, the Veteran's claim for an effective date for a rating for a 70 percent rating for PTSD should be interpreted as a claim for an earlier effective date for entitlement to service connection and that issue is referred to the RO for development and adjudication.  The Board reminds the Veteran that his allegations of CUE involving a purported closure of his VA claims folder and holding thereof in storage from 1992, thereby precluding him from filing a claim for service connection for PTSD, are for proper pleading only in the context of a claim for an earlier effective date for service connection for his PTSD. 

In this instance, service connection for PTSD was established by RO action in February 2004, effective from May 23, 2003, the date of receipt by VA of the Veteran's claim therefor.  A 50 percent rating was assigned at that time, effective from May 23, 2003.  That 50 percent rating was thereafter increased to 70 percent, initially from August 30, 2004, and by rating action in October 2006, the effective date of the 70 percent was modified to May 23, 2003.  Inasmuch as service connection for PTSD was not in effect prior to May 23, 2003, there can by definition be no basis in law or fact for the assignment of a 70 percent evaluation for PTSD prior to May 23, 2003. 

In this case, there is no factual dispute and governing legal authority clearly controls the disposition of the claim for an earlier effective date for a 70 percent rating for PTSD.  There being no basis in law or fact for the benefit sought, the claim 




advanced is without merit as a matter of law and must be denied.  Sabonis, supra. 


ORDER

The claims for CUE in the RO's rating decision of April 2003, in assigning an effective date of February 26, 1997, for service connection for residuals of a right wrist fracture, and RO action in assigning a 70 percent rating for PTSD from May 23 2003, are dismissed. 

An effective date earlier than February 26, 1997, for service connection for residuals of a fracture of the right wrist, is denied. 

An effective date earlier than February 22, 2011, for service connection for prostate cancer is denied.

An effective date earlier than May 23, 2003, for a 70 percent rating for PTSD is denied. 


REMAND

As noted in the Introduction, in November 2011, the Board remanded the claims of entitlement to a rating in excess of 70 percent for PTSD and an effective date prior to June 15, 2007, for TDIU for issuance of an SOC pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The claim for a rating in excess of 10 percent for residuals of a right wrist fracture was remanded for further development.

While the Board vacated the November 2011 Board decision with respect to the claims for an earlier effective date for service connection for residuals of a fracture of the right wrist and the 70 percent rating for PTSD, the remainder of the Board's decision was undisturbed.  The RO has yet to carry out the requested development and/or adjudication.   Hence, the Board is reissuing the remand previously set forth.  

Pursuant to Manlincon, issuance of an SOC is necessary as to the issues of the rating to be assigned for PTSD and an effective earlier than June 15, 2007, for entitlement to TDIU. 

The Veteran also requests a rating in excess of 10 percent for his service-connected residuals of a right wrist fracture.  He furnished sworn testimony at his December 2010 hearing that he had nearly lost the use of his right hand as a result of that fracture and that his right wrist disorder was worsening.  In light of the foregoing, and inasmuch as the Veteran's right wrist fracture was last evaluated by VA in 2007, remand to afford the Veteran a current medical examination is found to be in order.  See 38 U.S.C.A. § 5107A ; 38 C.F.R. § 3.159 . 

Finally, with respect to the claim for a higher level of SMC.  Entitlement to SMC is currently in effect for anatomical loss of a creative organ and based on the need for housebound benefits from February 22, 2011.  The next higher level of SMC is for aid and attendance.  A VA examination is necessary to determine whether the criteria regarding aid and attendance have been met.  Id.

Accordingly, this portion of the appeal is REMANDED for the following actions:

1. Obtain any VA treatment records pertinent to the claims, not already on file, for inclusion in the Veteran's VA claims folder. 

2.  Thereafter, afford the Veteran a VA medical examination in order to ascertain the nature and severity of his residuals of a right wrist fracture.  The examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing. It should also include detailed range of motion studies of the right wrist and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the right wrist due to pain or flare-ups of pain, supported by adequate objective findings, or additional loss of right wrist motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign. Any additional limitation of motion should be expressed in degrees.  All pertinent diagnoses should be fully set forth. 

3.  Thereafter, afford the Veteran a VA medical examination in order to ascertain whether he is so helpless as to be permanently bedridden or in need of regular aid and attendance due to service-connected disabilities.  The complete rationale for all opinions expressed must be set forth.

4.  Issue to the Veteran and his representative an SOC as to the Veteran's claims for an initial rating in excess of 70 percent for PTSD and an effective date earlier than June 15, 2007, for entitlement to TDIU. The Veteran is hereby advised that, following the issuance of the SOC, he may only perfect his appeal by the filing of a substantive appeal within 60-days of the date of mailing of that SOC. 

5.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, readjudicate the Veteran's claims.  If any benefit sought by this appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before returning the claims folder to the Board for final review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


